--------------------------------------------------------------------------------

EXECUTION VERSION

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated effective as of October 19, 2015
(the “Effective Date”), by and between NeuroHabilitation Corporation a Delaware
registered corporation (the “Company”), and Joyce LaViscount (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, upon the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.      EFFECTIVENESS OF AGREEMENT

This Agreement shall become effective as of the Effective Date.

2.      EMPLOYMENT AND DUTIES

2.1.      General. The Company hereby employs the Executive, and the Executive
agrees to serve, as the Chief Financial Officer (CFO) and Chief Operating
Officer (COO) of the Company, upon the terms and conditions contained herein.
The Executive shall have all of the responsibilities and powers normally
associated with such office in a company of the size and nature as the Company.
The Executive shall perform such other duties and services for the Company
commensurate with the Executive’s position as may be reasonably designated from
time to time by the CEO of the Company. The Executive agrees to serve the
Company faithfully and to the best of the Executive’s ability under the
direction of the CEO. The Executive will devote substantially all of her working
time to the performance of her duties under this Agreement. The Executive will
disclose in writing to the CEO all other board responsibilities and time
commitment to other interest that may impede on her employment. Any outside
interest including board position, charitable organizations or other items
consuming Executive’s normal employment time will need to be approved in writing
by the CEO.

2.2.      Term of Employment. The Company and Executive hereby acknowledge that
Executive’s employment by the Company shall be at-will (as defined under
applicable law), and may be terminated at any time, with or without Cause (as
defined below), at the option of either the Company or Executive, subject in
some cases to the prior notice period required under Section 5 of this
Agreement. If Executive’s employment terminates for any reason, Executive shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as specifically provided in Section 5 of this Agreement. No provision of
this Agreement shall be construed as conferring upon Executive a right to
continue as an employee of the Company. On the date on which Executive’s
employment with the Company terminates, for whatever reason, unless specifically
otherwise agreed in writing between Executive and the Company, Executive shall
cease to hold any position (whether as an officer, director, manager, employee,
trustee, fiduciary, or otherwise) with the Company and any of its affiliates.
The period of Executive’s employment under this Agreement is referred to herein
as the “Employment Term.”

2.3.      Reimbursement of Expenses. The Company shall reimburse the Executive
for reasonable travel and other business expenses incurred by the Executive in
the fulfillment of the Executive’s duties hereunder upon presentation by the
Executive of an itemized account of such expenditures, in accordance with
practices of the Company applied during the Employment Term.

--------------------------------------------------------------------------------

2.4.      Place of Employment. During the Employment Term the Executive shall
principally work out of the office at 41 University Drive, Suite 400, Newtown PA
18940 provided, however, that the Company may require the Executive to travel
from time to time in order to effect the Company’s business consistent with the
Executive’s position.

3.      COMPENSATION

3.1.      Base Salary. The Executive shall receive a base salary (“Base Salary”)
at an annualized rate of $300,000. The Base Salary shall be payable in arrears
in equal installments not less frequently than semi-monthly in accordance with
the payroll practices of the Company, less such appropriate deductions as shall
be required to be withheld by applicable law and regulations, or by written
election of the Executive if agreed to by the Company.

3.2.      Annual Review. The Executive’s Base Salary shall be reviewed by the
CEO, based upon the Executive’s performance, not less often than annually, and
the Executive’s Base Salary may thereafter be increased as may be approved by
the Board in its sole discretion. In addition to any increases affected as a
result of such reviews as contemplated by the first sentence of this Section
3.2, the Board may, upon the recommendation of the chairperson of the Board, at
any time and in its sole discretion, increase the Executive’s Base Salary. The
term “Base Salary” as used herein shall mean and refer to the then current base
salary, as increased and adjusted from time to time in accordance with this
Section 3.2 hereof.

3.3.      Annual Bonus. In addition to Base Salary, the Executive shall be
eligible to receive an annual bonus (“Annual Bonus”), for each of the calendar
years ending during the Employment Term. The Executive shall have the
opportunity to receive a target annual bonus of twenty five (25%) of Base Salary
(“Target Bonus”), conditioned upon, and subject to upward or downward adjustment
based upon, achievement of the Company and individual goals to be established in
good faith by the CEO and the Executive commencing with the fiscal year 2016,
with any such bonus being payable within thirty (30) days following the
Company’s receipt of its audited financial statements pertaining to such year,
usually occurring at or about April 1 of the following year. The Executive must
be employed as of the date the Annual Bonus is distributed to receive the Annual
Bonus.

3.4      Stock Options: The executive will be granted 750,000 stock options for
5 years at a strike price 5% higher than the closing stock price on her first
day or work. One Hundred Eighty Seven Thousand Five Hundred (187,500) or 25% of
the options will vest upon signature of this Agreement by the Executive. The
next three (3) tranches of 25% each of outstanding options will vest every
twelve (12) months following Executive’s execution of this Agreement. Following
the initial vesting of 187,500 options, Executive must be employed on the date
of vesting of the remaining options. Any option vested prior to the Executive
leaving the Company for any reason will continue to be vested. In the event of a
consummation of reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets or more than fifty percent
(50%) of the Company’s equity, the vesting timetable will accelerate and all
outstanding options will immediately become fully vested.

4.      EMPLOYEE BENEFITS

4.1.      The Executive shall, during the Employment Term, be included to the
extent eligible thereunder in an employee benefit plans, (including, without
limitation, any plans, programs or arrangements providing health, or vacation
and paid holidays) which shall be established by the Company for, or made
generally available to, senior executives of the Company whose positions are
commensurate to that of the Executive.

--------------------------------------------------------------------------------

4.2.      The Executive shall, during the Employment Term, be allowed to take up
to four (4) weeks of vacation and sick leave each year or such other amount as
shall be established by the Company for senior executives of the Company whose
positions are commensurate to that of the Executive.

5.      TERMINATION OF EMPLOYMENT

5.1.      Termination Without Cause or For Good Reason

5.1.1.      General. The employment of the Executive may be terminated by the
Company at any time without Cause (as defined in Section 5.3) or by the
Executive for Good Reason (as defined in Section 5.4) by written notice to the
other party, as applicable. Subject to the provisions of Sections 5.1.2, 5.1.3
and 5.1.4 and notwithstanding the pendency of the Employment Term, if the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall pay the Executive an aggregate
amount equal to the sum of the Executive’s Base Salary and a pro rata portion of
the Annual Bonus paid for the year preceding the year of the Executive’s
termination of empl oy me nt (based on a fraction where the numerator equals the
number of months of employment in the current calendar year (rounding up to the
end of the last month of employment) and the denominator equals twelve(12)).
with such t o t a l amount to be paid in equal monthly installments during the
twelve (12) month period following such termination of employment (“Severance
Period”) . In addition, there shall be an accelerated vesting of any remaining
unvested options outstanding as of the date of termination such that the
Executive shall have a total of 750,000 vested options The Executive shall have
no further right to receive any other compensation or benefits after such
termination of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company.

5.1.2.      Release. The receipt of severance pay and benefits, in any amount,
is conditioned upon and subject to the Executive’s execution of a standar d
release and waiver promptly delivered to the Executive after termination in a
form reasonably satisfactory to the Company. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination. The Executive will not receive severance pay and
benefits, in any amount or under any circumstances, if the Company’s release and
waiver is not executed and in full effect.

5.1.3.      Conditions Applicable to the Severance Period. If, during the
Severance Period, the Executive materially breaches her obligations under
Section 7 of this Agreement, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to make any further payments
or provide any benefits described in Section 5.1.1.

5.1.4.      Death During Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5 shall
continue to be made during the remainder of the Severance Period to the
beneficiary designated in writing for this purpose by the Executive or, if no
such beneficiary is specifically designated, to the Executive’s estate.

5.1.5.      Date of Termination. The date of termination of employment without
Cause shall be the date specified in a written notice of termination to the
Executive.

--------------------------------------------------------------------------------

5.2.      Other Termination.

5.2.1.      General. If prior to the expiration of the Employment Term, the
Executive’s employment is terminated by the Company for Cause or the Executive
resigns other than for Good Reason, the Executive shall be entitled only to (i)
payment of the Executive’s Base Salary as then in effect through and including
the date of termination or resignation, and (ii) accrued but unused vacation and
personal days, floating holidays as well as Company reimbursable expenses. The
Executive shall have no further right to receive any other compensation or
benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law (e.g., COBRA).

5.2.2.      Date of Termination. Subject to the provision in Section 5.3, the
date of termination for Cause shall be the date specified in a written notice of
termination to the Executive and the date of resignation by the Executive shall
be the date specified in the Executive’s written resignation to the Company.

5.3.      Cause. Termination for “Cause” shall mean termination of the
Executive’s employment, in the sole judgment of the Company, because of one or
more of the following:

(i)      any act or omission that constitutes gross negligence, misconduct, or a
material breach by the Executive of any of the Executive’s material duties or
obligations under this Agreement;

(ii)      the refusal and continued failure of the Executive to substantially
perform the duties reasonably required of the Executive (except termination due
to death or Permanent Disability (as hereinafter defined) as addressed below)
that is not cured within thirty (30) days of written notice from the Company;

(iii)      conviction of a crime (including conviction on a nolo contendre plea)
involving fraud, dishonesty or moral turpitude;

(iv)      any other serious misconduct by the Executive which is injurious to
the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;

(v)      a material breach of this Agreement that is not cured within ten (10)
days of written notice from the Company.

5.4.      Good Reason. Termination for “Good Reason” shall mean termination of
the Executive’s employment, in the sole judgment of the Executive, because of
one or more of the following: (i) any material change in the nature or scope of
the Executive’s authority, duties or responsibilities; or (ii) any reduction in
the Executive’s Base Salary (other than a proportional reduction as part of a
generalized reduction in the base salaries of senior management of the Company
or due to an administrative mistake which is timely resolved); (iii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company; or (iv) a
Change of Control (hereinafter defined); provided, however, that Executive may
not resign her employment for Good Reason unless: (x) Executive provided the
Company with at least thirty (30) days prior written notice of her intent to
resign for Good Reason (which notice must be provided within sixty (60) days
following the occurrence of the event(s) purported to constitute Good Reason);
and (y) the Company has not reasonably remedied the alleged violation(s) within
the thirty (30) day period.

5.5      Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean any one of the following events:

--------------------------------------------------------------------------------

(i) The date on which any “Person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
that is not, as of the date of this Agreement, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of fifty-one percent
(51%) or more of the combined voting power of the Company’s outstanding
securities having the right to vote for the election of directors, becomes a
“beneficial owner”;

(ii) The date on which the majority of the members of the board of directors of
the Company does not consist of individuals who are incumbent directors on the
date of this Agreement or directors selected by such incumbent directors; or

(iii) Any one or series of decisions by the Company which vest the powers and
authority of the CEO on the date hereof to another or the current CEO’s
authority and responsibilities are diminished in any material respect.

6.      DEATH OR DISABILITY

In the event of termination of employment by reason of death or Permanent
Disability, the Company shall continue to make payment of the Base Salary to the
Executive’s legal representatives (in the case of Executive’s death) or to
Executive (in the case of Executive’s disability) in accordance with the
Company’s general policies and practices then in effect, and the Executive or
the Executive’s estate shall be entitled to Base Salary and benefits determined
under Sections 3 and 4 hereof for a period of (i) six (6) months beginning on
the date of death or (ii) in the case of Permanent Disability, for twelve (12)
months beginning on the date of Permanent Disability. Other benefits shall be
determined in accordance with the benefit plans maintained by the Company, and
the Company shall have no further obligation hereunder. For purposes of this
Agreement, “Permanent Disability” means the Executive shall have been absent
from or unable to perform the Executive’s duties with the Company, as a result
of the Executive’s incapacity due to physical or mental illness for a continuous
period of one hundred eighty (180) days and that within thirty (30) days after
receiving a notice of termination from the Company the Executive shall not have
returned to the full time performance of the Executive’s duties. The notice of
termination shall set forth in reasonable detail the facts claimed to provide
the basis for the Company determination that a Permanent Disability exists.

4

--------------------------------------------------------------------------------

EXECUTION VERSION

7.      NONSOLICITATION; NONDISPARAGEMENT; CONFIDENTIALITY; NONCOMPETITION;
INVENTIONS AND PATENTS

7.1.      Nonsolicitation. For so long as the Executive is employed by the
Company and continuing for twelve (12) months thereafter, the Executive shall
not, without the prior written consent of the Company, directly or indirectly,
as a sole proprietor, member of a partnership, stockholder or investor, officer
or director of a corporation, or as an employee, associate, consultant or agent
of any person, partnership, corporation or other business organization or entity
other than the Company: (x) (i) solicit or endeavor to entice away from the
Company, or any of its subsidiaries or affiliates, any person or entity who is
employed by, or serves as an agent or key consultant of, the Company, or any of
its subsidiaries or affiliates, or (ii) solicit any person or entity who during
the then most recent twelve-month period, was employed by or served as an agent
or key consultant of the Company or any of its subsidiaries or affiliates, or
(y) endeavor to entice away from, the Company, or any of its subsidiaries or
affiliates or solicit with respect to services then being rendered, or actually
planned to be rendered within the nonsolicitation period, by the Company or any
such subsidiary or affiliate, any person or entity who is, or was within the
then most recent twelve month period, a customer (or reasonably anticipated) (to
the general knowledge of the Executive or the public) to become a customer or
client of the Company, or any of its subsidiaries or, affiliates (“Customers”).
For the purposes of this Section 7.1, ownership of securities having no more
than one percent of the outstanding voting power of any entity which is listed
on any national securities exchange or traded actively in the national
over-the-counter market shall not be deemed in violation of this Section 7.1 so
long as the Executive has no other connection or relationship with such entity.

7.2.      Non-Disparagement. The Executive hereby covenants and agrees that the
Executive shall not, directly or indirectly, make or solicit or encourage others
to make or solicit any disparaging remarks concerning the Company or its
affiliates, or any of its products, services, businesses or activities; provided
that the foregoing restriction shall not prevent truthful testimony compelled by
valid legal process.

7.3.      Confidentiality. The Executive covenants and agrees with the Company
that the Executive will not at any time, except in performance of the
Executive’s obligations to the Company hereunder or with the prior written
consent of the Company, directly or indirectly, disclose any secret or
confidential information that the Executive may learn or has learned by reason
of the Executive’s association with the Company, or any of its subsidiaries or
affiliates. The term “confidential information” includes information not
previously disclosed to the public or to the trade by the Company’s management
or otherwise in the public domain, with respect to the Company’s or any of its
affiliates’ or subsidiaries’, products, facilities, applications and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company’s products), business plans, prospects or
opportunities, but shall exclude any information which (i) is or becomes
available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by any employee
of the Company, including, but not limited to, the Executive, in violation of
any agreement with the Company including, but not limited to, the Executive’s
agreement under this Section 7.3 or (ii) the Executive is required to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law, or (iii) which Executive demonstrates was already known to
the Executive prior to the Executive’s employment with the Company.

5

--------------------------------------------------------------------------------

EXECUTION VERSION

7.4.      No Competing Employment. For so long as the Executive is employed by
the Company and continuing for twelve (12) months thereafter, the Executive
shall not, directly or indirectly, as a sole proprietor, member of a
partnership, stockholder, investor, officer or director of a corporation, or as
an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company or
any of its subsidiaries or affiliates render any service to or in any way be
affiliated with a competitor (become a competitor) of the Company or any of its
subsidiaries or affiliates. For purposes of this Section 7.4, as it relates to
the twelve (12) month period following the termination of Executive’s employment
with the Company, an entity which neither sells nor markets, directly or
indirectly, products or services substantially similar to those of the Company,
its subsidiaries or affiliates or those being actively developed by the Company,
its subsidiaries or affiliates to at least one of the existing Customers of the
Company or its subsidiaries or affiliates or the Customers being actively
developed or solicited by the Company or its subsidiaries or affiliates nor
proposes to develop products or services for sale, directly or indirectly, to
any such Customer, shall not be deemed to be a competitor of the Company. For
the purposes of this Section 7.4, ownership of securities having no more than
five percent of the outstanding voting power of any competitor which his listed
on any national securities exchange or traded actively in the national
over-the-counter market shall not be deemed in violation of this Section 7.4 so
long as the Executive has no other connection or relationship with such
competitor.

7.5.      Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company shall be and remain the property of the Company.

7.6.      Inventions and Patents. The Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, design, analyses, drawings, specifications,
plans, sketches, reports, materials, programs, systems, software, models,
know-how, devices, data, databases, technology, trade secrets, works of
authorship, copyrightable works, and all patents, registrations or applications
related thereto, all other intellectual property or proprietary information and
all similar or related information (whether or not patentable and copyrightable
and whether or not reduced to tangible form or practice) which relate to the
business, research and development or existing or future products or services of
the Company and or its subsidiaries or affiliates and which are conceived,
developed or made by her during the Executive’s employment with the Company
(“Work Product”) shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and owned exclusively by
the Company. To the extent that any Work Product is not deemed to be “work made
for hire” under applicable law, and all right, title and interest in and to such
Work Product have not automatically vested in the Company, the Executive hereby
(a) irrevocably assigns, transfers and conveys, and shall assign transfer and
convey, to the full extent permitted by applicable law, all right, title and
interest in and to the Work Product on a worldwide basis to the Company (or such
other person or entity as the Company shall designate) without further
consideration, and (b) waives all moral rights in or to all Work Product, and to
the extent such rights may not be waived, agrees not to assert such rights
against the Company or its respective licensees, successors or assigns. The
Executive shall promptly disclose such Work Product to the Company and execute
all documents and perform all actions reasonably requested by the Company
(whether during or after the Executive’s employment with the Company) to
establish, confirm, evidence, effectuate, maintain, protect, enforce, perfect,
record, patent or register any of the Company’s rights hereunder (including,
without limitation, assignments, consents, powers of attorney and other
instruments). Notwithstanding the above, Executive shall immediately advise the
Company of all Work Product and request specific permission, in writing, to be
exempt from this paragraph for that Work Product only. Executive shall only be
exempt if the Executive receives specific permission, in writing, from the
Board.

6

--------------------------------------------------------------------------------

EXECUTION VERSION

7.7.      Injunctive Relief. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 7 may result in material and irreparable injury to the
Company or its affiliates or subsidiaries for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to seek a temporary restraining order and/or preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 7 or such other relief as may be required
specifically to enforce any of the covenants in this Agreement. If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefore is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section 7 as will render such restrictions valid and enforceable.

8.      ARBITRATION

Any dispute arising under or in connection with this Agreement or Executive’s
employment or termination thereof, other than Section 7 that cannot be mutually
resolved by the parties hereto shall be settled exclusively by arbitration in
Philadelphia, Pennsylvania in accordance with the rules of the American
Arbitration Association then in effect, before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by the Company and the
Executive, or, if the Company and the Executive cannot agree on the selection of
the arbitrator selected by the American Arbitration Association (provided that
any arbitrator selected by the American Arbitration Association shall not,
without the consent of the parties hereto, be affiliated with the Company or the
Executive or any of their respective affiliates). Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. The parties understand and
agree, however, that disputes arising under Section 7 of this Agreement may be
brought in a court of law or equity without submission to arbitration. The
Executive further agrees to accept service of process by first class or
certified United States mail and consents to the jurisdiction of the
Philadelphia, Pennsylvania courts.

7

--------------------------------------------------------------------------------

EXECUTION VERSION

9.      SECTION 409A COMPLIANCE

To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the internal Revenue Code of 1986, as amended (“Section 409A”),
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof (“409A Guidance”). Notwithstanding any
provision of the Agreement to the contrary, (i) if, at the time of the
Executive’s termination of employment with the Company, the Executive is a
“specified employee” as defined in 409A Guidance and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under 409A Guidance, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the date that is six months following the Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A), (ii) if any other payments of money or other benefits due
to the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
409A Guidance; provided, however, that the Company shall consult with the
Executive in good faith regarding the implementation of this Section 9, and in
no event shall the benefits to which Executive is entitled be reduced and the
period of deferment shall not exceed 6 months, and (iii) to the extent that the
payment of any amount under Section 5.1.1 constitutes “nonqualified deferred
compensation” for purposes of Section 409A, any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include the payment of
any amount that was otherwise scheduled to be paid prior thereto.

10.      MISCELLANEOUS

10.1.      Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company: Helius Medical Technologies Inc.   41 University Drive,   Suite
400   Newtown PA18940

8

--------------------------------------------------------------------------------

EXECUTION VERSION


To the Executive: Joyce LaViscount   24 Amy Circle   Newtown , PA18940

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed. Notice given by telecopy or
facsimile must also be given simultaneously by one of the other 2 methods.

10.2.      Severability. Each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.3.      Assignment. The Company’s rights and obligations under this Agreement
shall not be assignable by the Company, except that the Company may assign this
Agreement in connection with the sale of all or substantially all of its assets.
Neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by the Executive. Notwithstanding this provision and
anything else contained herein to the contrary, in the event that this Agreement
is assigned in connection with a sale of the Company and the Executive
terminates the Executive’s employment with the Company following the six (6)
month anniversary of the completion of the Company’s sale transaction, the
Executive shall be entitled to receive severance pursuant to Section 5.1.1 of
this Agreement.

10.4.      Entire Agreement. This Agreement represents the entire agreement of
the parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement may be
amended at any time by mutual written agreement and any statement contained in
any employment manual memo or rule of general applicability of the Company, this
Agreement shall control.

10.5.      Withholding. The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes and such other
deductions as may be required under the Company’s employee benefit plans, if
any.

10.6.      Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of Pennsylvania without reference to rules
relating to conflict of law.

10.7.      Survival. Except as otherwise specifically provided in this
Agreement, all representations, warranties, covenants, agreements and conditions
contained in or made pursuant to this Agreement shall survive until termination
of this Agreement, except that Sections 5, 7, 8, 9, and 10 of this Agreement
shall survive the termination of this Agreement.

9

--------------------------------------------------------------------------------

EXECUTION VERSION

10.8.      Submission to Jurisdiction. Any action which may be brought in a
court of law with respect to this Agreement may be brought in the courts of the
State of New Jersey or of the United States of America for the District of New
Jersey, and the Executive accepts for himself and with respect to the
Executive’s property, generally and unconditionally, the jurisdiction of these
courts. The Executive irrevocably waives any objection, including, but not
limited to, any objection of the laying of venue or based on the grounds of
forum non conveniens, which the Executive may now or hereafter have to the
bringing of any action in those jurisdictions.

10.9.      Waiver of Jury Trial. The Executive waives any right to a trial by
jury in any action to enforce or defend any right under this Agreement or any
amendment, instrument, document or agreement delivered or to be delivered in
connection with this Agreement or arising from any employment relationship
existing in connection with this Agreement, and agrees that any action shall be
tried before an arbitrator, as outlined in Section 8, and not before a jury.

10.10.      Attorney’ s Fees . In the event either party brings an action to
enforce any of the provisions of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, expert witness fees and costs in
addition to any other relief afforded by law.

[Signatures continued on next page]

10

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set the Executive’s hand, effective as of the day
and year first above written.

  THE COMPANY:           Helius Medical Technologies Inc         By:
          ”Philippe Deschamps”       Philippe Deschamps               EXECUTIVE:
        By:           ”Joyce LaViscount”       Joyce LaViscount

11

--------------------------------------------------------------------------------